Title: The American Commissioners to Vergennes, 22 September 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Vergennes, Charles Gravier, comte de


Passi Sepr. 22d. 1778
We have the honor of enclosing to your Excellency a Letter to us from the Honble. Ralph Izard Esqr. Commissioner of Congress to the Grand Duke. We beg the favor of yr. Excellency to give directions for the delivery of the Packages mentiond therein to Monsieur Etienne Cathalan Mercht. at Marseilles, subject to the disposal of Mr. Izard. We have the honor of being with the greatest respect

To his Excellency Count de Vergennes

